Case 6:17-cv-06451-MAT-
AT-MWP_ Document 180 Filed 11/15/19 Page 1 of 2
Case 6:17-cv-06451-MAT-MWP Document 179 Filed 11/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SKYLER LUSK, TIA COUNCIL, VIKTORIA |
O’BRIEN, AND JUSTIN BYROAD, on behalf of
themselves and all other employees similarly situated,

Plaintiffs,

-against- Civ. No.: 17-cv-6451 (MAT)(MWP)

SERVE U BRANDS, INC., INSOMNIA COOKIES,
LLC, AND SETH BERKOWITZ,

 

Defendants.

 

ION OF DISMISSAL WITHOUT PREJUDICE

STIPULAT

PURSUANT TO FED. R. CIV, P, 41

WHEREAS, the patties in the above-referenced action have reached a settlement
in principle to resolve this matter;

WHEREAS, the settlement also encompasses the claims and putatiye’class claims
of the Plaintiffs in the action styled Zeke Gazda, on behalf of himself and all other employees similarly
situated v. Serve U Brands Inc., Insomnia Cookies, LLC, and Seth Berkowitz, pending in the Supreme Court
of the State of New York, Monroe County, Index No.: E2019009233 (“State Court Action”);

IT IS NOW THEREFORE AGREED,

1, For administrative convenience and to ensure the issuance of a single

 

integrated, easily-understood settlement notice, the above action is dismissed without prejudice
pending finalization of the parties’ settlement and approval of same in the State Court Action.
2: The FLSA and applicable state law claims of the individuals who have

consented to join the above action are tolled pending finalization of the settlement, Further, any
Case 6:17-cv- -
cv-06451-MAT-MWP Document 180 Filed 11/15/19 Page 2 of 2

Case 6:17-cv-06451-MAT-MWP Document 179 Filed 11/13/19 Page 2 of 2

and all New York, Indiana and Michigan Rule 23 claims asserted in the amended complaint in this
action, are similatly tolled pending finalization of the settlement. In the event a settlement is not
finalized, tolling pursuant to this paragraph shall cease 30 days after (a) either party declares the

settlement negotiations terminated, or (b) days after the application for approval of the settlement

 
 
 

 
  
 
 

 
     

is denied.
THOMAS & SOLOMON LLP JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFFS ATTORNEYS FOR DEFENDANTS
639 East Avenue 677 Broadway, 9" Floor
Rochester, New York 14607 Albany, New York 12207
T: (585) 272-0540 T; (518) 512-8700
By: By: £ E
J/NELSGN THOMAS, ESQ. WILIAAM J. NTHONY, ESQ.
ICHAEL J. LINGLE, ESQ. NOBEL P. TRIPP, ESQ.
JESSICA L. LUKASIEWICZ, ESQ. | DOUGLAS J. KLEIN, ESQ,
a“ “a
Dated: I-14 -| of Dated: i {3 (}

SO ORDERED on this _/ fay of November, 2019

x. “a.
Hon. Michael A. elesca, U.S.D.J.

|
|
\
|
|

 
